DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species  A   Figure 3
Species  B   Figure 4

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as the composition of the shaft, namely a magnet shaft having an arc surface or a spindle with 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, Claims 1-6 and 10-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification F04D29/058 for Figure 3 compared to F04D 29/059 for Figure 4; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter, namely magnet shafts with arch surfaces compared to roller bearings; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), a search for an ordinary ball bearing is not going to find magnet shafts with arch surfaces.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
 
During a telephone conversation with Ms. Lee on 12/02/2021 a provisional election was made without traverse to prosecute the invention of Species A, Claims 7-8.  

Claims 1-8 and 10-14 remain pending in the application.  Claim 9 is withdrawn from further consideration.


Drawings
The drawings received on 06/09/2020 are accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “each of the plurality of first fan blades is adjacent to each of the plurality of sliding grooves” (Claim 2) and “each of the plurality of second fan blades is disposed on each of the plurality of sliding portions” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Currently, as best seen in Figure 1B and 1C, each of the blades are not adjacent each of sliding grooves.  For example, in Figure 1B, the blade at the 12 O’clock position is not adjacent the sliding groove at the 6 O’clock position.  Similar for Claim 3 and the sliding portions.




Specification
The disclosure is objected to because of the following informalities:
The disclosure fails to redefine the term “exhaust holes” (Claim 10) to mean “intake” or “suction” holes.  Absent a redefinition, one or ordinary skill in the art would not be aware the direction of flow was into the “exhaust hole”. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Fan Having A First Body and Second Body Slidable Relative To Each Other--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: “a power module” in Claim 1, line 6; “a link module” in Claim 1, line 11 and “a hinge assembly” in Claim 6, line 1.
It is noted, that Claim 6, does not recite sufficient structure, material or acts to entirely perform the recited function, i.e. hinging.  Accordingly an interpretation under 112(f) is correct.  Claims 7-8 are not interpreted under 112(f) because sufficient structure is recited.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 7-8 and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 2, line 3, recitation of “is spaced apart” is not clear in context.  It is unclear as to what is being spaced apart.  This limitation would be clearer if rewritten as  --each of the plurality of sliding grooves is spaced apart--.
Claim 2, lines 4-5, recitation of “each of the plurality of first fan blades is adjacent to each of the plurality of sliding grooves” is not clear in context.  It is unclear how each of the blades can be adjacent each of grooves.  For purposes of examination the blades located on the same surface will be assumed to be 
Claim 3, lines 4-5, recitation of “each of the plurality of second fan blades is disposed on each of the plurality of sliding portions” is not clear in context.  It is unclear how each of the blades can be disposed on each of the portions.  For purposes of examination the blades located on the same surface will be assumed to be disposed on each of the portions.  This limitation would be clearer if rewritten as --each of the plurality of second fan blades is disposed on a respective sliding portion of the plurality of sliding portions--.
Claim 7, line 1, recitation of “the shaft assembly” lacks antecedent basis.  This limitation would be clearer if rewritten as --the hinge assembly--.
Claim 7, lines 3-4, (4 places), recitation of “magnet shaft” is not clear in context.  It is unclear if the shafts are made out of “magnet” or just attracted to magnets?  What makes a shaft, “a magnet shaft”?  For purposes of examination the shafts just have to be “magnetically in contact” to be a “magnet shaft”.
Claim 10, line 2, (two places), recitation of “exhaust holes” renders the claim indefinite.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “”exhaust holes” 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Pub. 2017/0363097, (third embodiment, Figures 8A-B, hereafter Lin’097).

With respect to Claim 1, Lin’097 disclose a fan module (see Figure 8A), comprising: a first body 10; a second body (24, see Figure 8A), slidably (see Figure 8A compared to 8B) disposed at the first body 10 to form a circulation space together (space surrounding 11/21 in Figure 8A); a first fan assembly 11, rotatably disposed at the first body 10 and located in the circulation space (see Figures 8A-B), wherein the first fan assembly 11 has a plurality of sliding guides 22; a power module (30, interpreted under 112(f) as “a motor”, see instant disclosure Paragraph 0035, lines 4-5, In re Japikse, 86 USPQ 70. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the sliding portions on the second fan assembly because it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Also, it has been held that the recitation that an element is "adapted to" perform a function (e.g. “power module is adapted to” and “a link module is adapted to”, lines 10-11) is not a positive limitation; but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 

With respect to Claim 10, as it depends from Claim 1, Lin’097 disclose the second body 24 has a plurality of exhaust holes (not shown in Figure 8A-B but clearly seen on top of 20 in Figure 1, see Paragraph 0040, lines 7-9), communicated with the circulation space (space surrounding 11/21 in Figures 1 and 8A), and the plurality of exhaust holes is formed around (see Figures 1 and 8A) the axial direction (centerline of 

With respect to Claim 11, as it depends from Claim 1, Lin’097 disclose an air outlet (not shown in Figure 8A-B but clearly seen on left side of Figure 1,portrait view, see Paragraph 0040, lines 7-9), formed on one side of the first body 10 and the second body 24 (see Figures 1 and 8A) and communicated with the circulation space (space surrounding 11/21 in Figures 1 and 8A), wherein the first body 10 and the second body 24 are adapted to slide relative to each other (see Figure 8A compared to 8B) to adjust an area of the air outlet (Paragraph 0041, lines 10-15).

With respect to Claim 12, as it depends from Claim 1, Lin’097 disclose the link module (“a screw structure”, Paragraph 0038, lines 15-19; interpreted under 112(f) as a rack and gear, see instant disclosure, Paragraph 0053, lines 1-4, as published) is connected (24 and 10 are both connected to the “screw structure”, see 50 in Figure 1) to the second body 24 and is configured to drive the second body 24 to move up and down (Paragraph 0041, lines 10-14, see Figures 8A compared to 8B) relative to the first body 10 along the axial direction (centerline of 111).

With respect to Claim 14, as it depends from Claim 1, although Lin’097 disclose most of the limitations of the claim, including an inner diameter (I.D. of 24) of the second body 24 and an outer diameter (O.D. of 10) of the first body 10, and the second body 24 is wrapped around the first body 10 (24 is wrapped around the inside of 10 see 12 in In re Rose, 105 USPQ 237 (CCPA 1955).
Further, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In this instance whether 24 slides inside 10 or 24 slides outside of 10 would not alter the performance of the fan disclosed by Lin’097 in Figures 8A-B.


Claims 1-3 and 5 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Lin’097 (embodiment three of Figures 8A-B; mentioned previously), in view of Lin et al. US Pub 2017/0002833 (hereafter Lin’833).

With respect to Claim 1, Lin’097 disclose a fan module (see Figure 8A), comprising: a first body 10; a second body (24, see Figure 8A), slidably (see Figure 8A compared to 8B) disposed at the first body 10 to form a circulation space together 
Also, it has been held that the recitation that an element is "adapted to" perform a function (e.g. “power module is adapted to” and “a link module is adapted to”, lines 10-11) is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  In this instants the impellers taught by Lin’833 possess the ability to perform the function of separation and overlapping (see Lin’833 Figures 1 and 2)

With respect to Claim 2, as it depends from Claim 1, Lin’833 further teach the first fan assembly 10 has a first fan wheel 112/11 and a plurality of first fan blades 12, the plurality of sliding grooves 113 is formed on an outer ring surface (O.D. of 112, see Figure 1) of the first fan wheel 112/11 and is spaced apart from each other (as seen in Figure 1), the plurality of first fan blades 12 is disposed on the outer ring surface (O.D. of 112/11), and each of the plurality of first fan blades 112 is adjacent (“not distant”, merriam-webster.com) to each of the plurality of sliding grooves 113.

With respect to Claim 3, as it depends from Claim 2, Lin’833 further teach the second fan assembly 20 has a second fan wheel 21 and a plurality of second fan blades 22, the plurality of sliding portions 211 is vertically formed (as seen in Figure 1) on a 

With respect to Claim 5, as it depends from Claim 1, Lin’833 further teach each of the plurality of sliding portions 211 has two sliding surfaces (left and right side of 211 in Figure 1), each of the plurality of sliding grooves 113 has two blocking surfaces (left and right side of 113 in Figure 1), each of the blocking surfaces is in contact with each of the sliding surfaces (see Figure 1 and 4, the sides of 211 are in contact with the sides of 113 all along the slot in 111 and113), so that each of the plurality of sliding portions slides in each of the plurality of sliding grooves (211 will slide in 113 up and down the portion of 111) along the axial direction (centerline of 11).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin’097, third embodiment, in view of Lin’833 (both mentioned previously), in further view of Tseng et al. US Pub. 2007/0286717.


This simple combination is only adding the hollow cylinder 30 and motor 20 to the first body of Lin’097.  The blade structure of the fan is not effected in the combination because Lin’097 discloses a shaft 111 connected to the first fan assembly.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’097 (previously mentioned), in view of Scherrer US Pub. 2011/0181140 (embodiment of Figure 5).

With respect to Claim 6, as it depends from Claim 1, although Lin’097 disclose most of the limitations of the claim, including an assembly 211, connected to the second body 24 and the second fan assembly 21, wherein the second fan assembly 21 is rotated relative to the second body 24 with the assembly 211 as a center of rotation (see centerline 211 in Figure 8A), Lin’097 is silent on a hinge assembly (interpreted under 112(f) as first and second magnet shafts, see instant disclosure, Paragraph 0046, lines 1-3, as published).  Scherrer disclosing a fan module 10’, specifically teaches a hinge assembly (32/5’/4’, i.e. first 32 and second 5’/4’ shafts; see Figure 5, magnet and ferromagnetic parts, see Paragraph 0025, lines 1-10; 32 and 5’/4’ are in magnetic contact, see 112(b) interpretation above) connected to a second body 1’ and a second fan assembly 2’, wherein the second fan assembly 2’ is rotated relative to the second body 1’ with the hinge assembly 32/5’/4’ as a center of rotation (see Figures 5).  Scherrer teach the hinge assembly advantageously centered the shaft (Paragraph 0025, lines 1-10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the hinge assembly taught by Scherrer, in the pump disclosed by Lin’097, to have advantageously centered the shaft.


With respect to Claim 7, as it depends from Claim 6, Scherrer further teaches a first magnet shaft 32  and a second magnet shaft 5’/4’, the first magnet shaft 32 is disposed in the second body 1’, and the second magnet shaft 5’/4’ is disposed in the second fan assembly 2’and is magnetically in contact (Paragraph 0025, lines 1-10) with the first magnet shaft 32.

With respect to Claim 8, as it depends from Claim 7, Scherrer further teaches the first magnet shaft 32 and the second magnet shaft 5’/4’respectively has a first arc surface (“curved” surface on 32, Paragraph 0025, lines 1-10) and a second arc surface (“curved” surface on 4’, Paragraph 0025, lines 1-10) in contact with each other (see Figure 5).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin’097 (previously mentioned), in view of Daw US 4,929,150, in further view of Levy US 3,773,106, as an evidentiary reference.

With respect to Claim 13, as it depends from Claim 12, although Lin’097 disclose most of the limitations of the claim, including a link module (“a screw structure”, Paragraph 0038, lines 15-19; interpreted under 112(f) as a rack and gear, see instant 
Although, the combination of prior art teach most of the limitations of the claim, including Lin’097 disclosure of a link module connected (24 and 10 are both connected to the “screw structure”, see 50 in Figure 1) to a second body 24, and Daw’s teaching of a rack 24 and a gear 25, the combination of prior art is silent on a motor connected to the gear.  However, as evidence by Levy, it was old and well known in the art, to use a .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horng et al. US 6,572,336 teach overlapping (see Figure 8) fan assemblies 1/2 with sliding grooves 22 and sliding portions 15.
Yang US 6,318,964 teaches fan assemblies with sliding grooves and portions. 
Kao US Pub. 2009/0097978 teaches a fan with a hinge module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
01/22/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746